United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1364
Issued: December 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated March 5, 2007. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this nonmerit decision. The last
merit decision of record is the Board’s December 11, 1995 decision.1 Because more than one
year has elapsed between the last merit decision and the filing of this appeal, the Board lacks
jurisdiction to review the merits of this claim.2
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of her claim.
1

According to Office procedure, the one-year period for requesting reconsideration begins on the date of the
original Office decision, but that the right to reconsideration within one year also accompanies any subsequent merit
decision on the issues, including any merit decision by the Board. Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.3b (June 2002).
2

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the fourth appeal in the present case. In the first appeal,3 the Board issued a
decision on December 11, 1995 affirming the Office’s determination that appellant did not meet
her burden of proof to establish that she sustained a recurrence of total disability on or after
February 19, 1992 due to her accepted right hand and wrist injury.4 The Board determined that
the reports of appellant’s attending Board-certified orthopedic surgeons, Dr. Rida N. Azer and
Dr. William E. Gentry, did not show that she sustained such an employment-related recurrence
of disability. In the second appeal,5 the Board issued a decision on March 17, 2003 affirming the
Office’s refusal to reopen appellant’s case for merit review because her applications for review
were not timely filed and failed to present clear evidence of error.6 In the third appeal,7 the
Board issued a decision on July 13, 2004 affirming the Office’s refusal to reopen appellant’s case
for merit review because her application for review was not timely filed and failed to present
clear evidence of error. The facts and the circumstances of the case are set forth in the Board’s
prior decisions and are incorporated herein by reference.
On May 9, 2005 appellant requested reconsideration of her claim that she sustained a
recurrence of disability due to her accepted right hand and wrist injury. She argued that her
September 4, 2003 reconsideration request was timely because it was filed within one year of the
Board’s March 17, 2003 decision and asserted that her claim should have been reviewed on the
merits. Appellant alleged that the reports of Dr. Azer showed that she had disability after
February 19, 1992 due to her accepted right hand and wrist injury. She submitted an April 27,
2005 report of Dr. Azer.
In a January 26, 2006 decision, the Office discussed precedent regarding the finality of
Board decisions and stated:
“Please be advised that the July 13, 2004 decision from the [Board], was not a
merit decision, therefore, this [O]ffice has no jurisdiction to review a nonmerit
decision.”
***

3

Docket No. 95-802 (issued December 11, 1995).

4

The Office accepted that appellant sustained tendinitis and de Quervain’s complex of the right hand and wrist
and she returned to limited-duty work on December 29, 1990. The case number for this injury is A25-297044.
Appellant also claimed that she had disability after March 10, 1993 due to an accepted left thumb and wrist injury,
but this injury (case number A25-398729) is not the subject of the present appeal.
5

Docket No. 01-2038 (issued March 17, 2003).

6

On August 13, 2004 appellant filed a petition for reconsideration of the Board’s July 13, 2004 decision and, in a
January 11, 2005 order, the Board dismissed appellant’s petition for reconsideration as untimely.
7

Docket No. 04-545 (issued July 13, 2004).

2

“In conclusion, no further action will be taken on this request to reconsider the
[Board] decision, as the Board has issued a final nonmerit decision on the
timeliness issue; therefore, there is no appealable right to this Office.”8
In a December 4, 2006 letter, appellant again requested reconsideration of her claim that
she sustained an employment-related recurrence of disability. She characterized the Office’s
January 26, 2006 letter as a “decision” and argued that it should have been accompanied by
appeal rights. Appellant claimed that her May 9, 2005 request for reconsideration was timely
filed and required that the Office perform a review of the merits of her claim. She discussed
Office regulations regarding the filing of reconsideration requests and argued that a proper
interpretation of these regulations showed that all of her prior reconsideration requests were
timely. Appellant claimed that the reports of Dr. Azer showed that she had disability after
February 19, 1992 due to her December 2, 1986 injury. She alleged that the Office had confused
her claim for a recurrence of disability due to her accepted right hand and wrist injury with her
claim for a recurrence of disability due to her accepted left thumb and wrist injury.
In a March 5, 2007 decision, the Office denied appellant’s request for reconsideration. In
justification of this determination, the Office stated, “We have declined your request for
reconsideration dated December 4, 2006 as this Office shows no decision dated January 26, 2006
as indicated in your letter. We have not reviewed the merits of your case.”
LEGAL PRECEDENT
To be entitled to a merit review of an Office decision denying or terminating a benefit, a
claimant must file his or her application for review within one year of the date of that decision.9
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted the Office under section 8128(a) of the Federal Employees’
Compensation Act.10
The Office, however, may not deny an application for review solely on the grounds that
the application was not timely filed. When an application for review is not timely filed, the
Office must nevertheless undertake a limited review to determine whether the application
establishes “clear evidence of error.”11 Office regulations and procedure provide that the Office
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set

8

The Board notes that although the Office did not provide appeal rights the January 26, 2006 document
constitutes a final decision of the Office concerning appellant’s May 9, 2005 request for merit review of her claim.
9

20 C.F.R. § 10.607(a).

10

5 U.S.C. § 2128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

11

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

3

forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.12
In determining whether a claimant has discharged his or her burden of proof and is
entitled to compensation benefits, the Office is required by statute and regulation to make
findings of fact.13 Office procedure further specifies that a final decision of the Office must
include findings of fact and provide clear reasoning which allows the claimant to “understand the
precise defect of the claim and the kind of evidence which would tend to overcome it.”14 These
requirements are supported by Board precedent.15
ANALYSIS
The Office accepted that appellant sustained tendinitis and de Quervain’s complex of the
right wrist and hand and paid compensation for periods of disability until December 29, 1990,
when she returned to limited-duty work. Appellant claimed that she sustained a recurrence of
total disability on February 19, 1992 due to her accepted right hand and wrist injury. The Office
denied her claim finding that she did not submit sufficient medical evidence to establish such a
recurrence of disability.
In a December 4, 2006 letter, appellant requested reconsideration of her claim that she
sustained a recurrence of disability due to her accepted right hand and wrist injury. She argued
that she had submitted sufficient medical evidence to establish her claim, including reports of
Dr. Azer, an attending Board-certified orthopedic surgeon. Appellant also discussed her prior
reconsideration requests and argued that they should have been considered to be timely
reconsideration requests.
In a March 5, 2007 decision, the Office denied appellant’s request for reconsideration. In
justification of this determination, the Office stated, “We have declined your request for
reconsideration dated December 4, 2006 as this Office shows no decision dated January 26, 2006
as indicated in your letter. We have not reviewed the merits of your case.”
The Board finds that the Office did not provide sufficient findings of fact and reasoning
to explain its determination that appellant was not entitled to a review of the merits of her claim.
The Office did not adequately explain why it did not evaluate appellant’s reconsideration request
12

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). Office procedure further provides: “The term ‛clear evidence of error’ is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that the [Office] made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error.” Id. at Chapter 2.1602.3c.
13

5 U.S.C. § 8124(a) provides: “The [Office] shall determine and make a finding of facts and make an award for
or against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of the
Office “shall contain findings of fact and a statement of reasons.”
14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

15

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

4

under the standards of 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.607 discussed above.16 In her
December 4, 2006 letter, appellant addressed the merits of her claim that she sustained a
recurrence of disability due to her accepted right hand and wrist injury. The Office did not
discuss whether appellant’s December 2006 reconsideration request was timely or apply the
appropriate standard for evaluating her reconsideration request after making such a
determination.
For these reasons, the case should be remanded to the Office for a proper evaluation of
appellant’s December 2006 reconsideration request in accordance with the above-described
standards. After such development it deems necessary, the Office should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether the Office
properly denied appellant’s request for further review of the merits of her claim.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2007 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this decision of the Board.
Issued: December 12, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See supra notes 9 through 12 and accompanying text.

5

